Citation Nr: 0333468	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  92-20 170	)	DATE
	)
	)
THE ISSUES

1.  Whether a decision of the Board of Veterans' Appeals 
(Board) dated October 13, 1971, which denied entitlement to 
service connection for multiple sclerosis, should be revised 
or reversed on the grounds of clear and unmistakable error 
(CUE).

2.  Whether a Board decision dated May 20, 1983, which 
continued the denial of entitlement to service connection for 
multiple sclerosis, should be revised or reversed on the 
grounds of CUE.

(The issues of entitlement to an effective date prior to 
December 19, 1991, for the grant of service connection for 
multiple sclerosis with assignment of a combined schedular 
rating of 100 percent and a grant of entitlement to special 
monthly compensation, and entitlement to a higher rate of 
special monthly compensation are the subjects of a separate 
decision).


REPRESENTATION

Moving Party represented by:  Robert V. Chisholm, Attorney-
at-Law




INTRODUCTION

The Moving Party had active service from May 1946 to November 
1947.

This matter comes before the Board on motion by the Moving 
Party.  


FINDINGS OF FACT

1.  In a decision dated October 13, 1971, the Board denied 
entitlement to service connection for multiple sclerosis.

2.  The record does not establish that any of the correct 
facts, as they were known at the time, were not before the 
Board on October 13, 1971, or that the Board incorrectly 
applied statutory or regulatory provisions at that time such 
that the outcome of the claim would have been manifestly 
different but for the error.

3.  In a Board decision dated May 20, 1983, the Board 
continued the denial of entitlement to service connection for 
multiple sclerosis.

4.  The record does not establish that any of the correct 
facts, as they were known at the time, were not before the 
Board on May 20, 1983, or that the Board incorrectly applied 
statutory or regulatory provisions at that time such that the 
outcome of the claim would have been manifestly different but 
for the error


CONCLUSIONS OF LAW

1.  The October 13, 1971, Board decision, which denied 
entitlement to service connection for multiple sclerosis, 
does not contain CUE.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400, 20.1403 (2002).

2.  The May 20, 1983, Board decision, which continued the 
denial of entitlement to service connection for multiple 
sclerosis, does not contain CUE.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C. §§ 310, 331 (1970, 1982); 38 C.F.R. § 3.303 (1971, 
1982).  

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and multiple sclerosis 
becomes manifest to a degree of 10 percent within seven years 
from the date of termination of such service, such shall be 
presumed to have been incurred in or aggravated by such 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C. §§ 101, 301, 312, 
(1970, 1982); 38 C.F.R. §§ 3.307, 3.309 (1971, 1982).  

A claim which has been denied by the Board may not thereafter 
be reopened and allowed on the same factual basis.  New and 
material evidence is required.  38 U.S.C. §§ 4004(b), 4005(c) 
(1982).  

Under 38 U.S.C.A. § 7111, the Board has been granted the 
authority to revise its prior decisions on the grounds of 
CUE.  Motions for review of prior Board decisions on the 
grounds of CUE are adjudicated pursuant to the Board's Rules 
of Practice at 38 C.F.R. §§ 20.1400-1411.  The motion 
alleging CUE in a prior Board decision must set forth clearly 
and specifically the alleged CUE, or errors of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  38 C.F.R. § 20.1404(b).

The determination of whether a prior Board decision was based 
on CUE must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).  For 
a Board decision issued on or after July 21, 1992, the record 
that existed when that decision was made includes relevant 
documents possessed by VA not later than 90 days before such 
record was transferred to the Board for review in reaching 
that decision, provided that the documents could reasonably 
be expected to be part of the record.  38 C.F.R. § 
20.1403(b)(2); see generally Bell v. Derwinski, 2 Vet. App. 
611 (1992).  

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a).  See also Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c).

Examples of situations that are not CUE include a new medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision; the Secretary's failure to fulfill the 
duty to assist; and disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

The "benefit of the doubt" rule of 38 U.S.C.A. 5107 (West 
2002) does not apply to a Board decision on a motion to 
revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a).

Factual Background

Service medical records reflect evaluation of the Moving 
Party for heat exhaustion in August 1946; he was considered 
to have recovered.  Another August 1946 record indicates that 
the Moving Party had a pre-existing septal deviation and also 
that he had allergic rhinitis.  On December 23, 1946, the 
Moving Party appeared for medical evaluation with complaints 
of a stiff neck and chills.  He was noted to have 
hypertrophied tonsils.  The diagnosis was to rule out 
meningitis.  A December 29, 1946, record notes a diagnosis of 
nasopharyngitis and that the Moving Party was returned to 
general duty.  Clinical treatment notes indicate that the 
Moving Party was evaluated for possible meningitis.  He 
complained of a sore throat, chills and a backache.  He did 
not appear to be acutely ill.  A temperature chart notes 
temperatures from just below 100 degrees on December 23 and 
down to 97 degrees by December 28.  Clinical entries note 
that the Moving Party had no complaints on December 25 or 
December 26 and was returned to duty on December 28.  The 
impression was acute, nonsuppurative nasopharyngitis.  
Records state that there was no evidence of meningeal 
irritation.  Another December 1946 entry notes the presence 
of bronchitis.  A January 1947 entry indicates that the 
Moving Party had tonsillitis.  On the report of physical 
examination for discharge, no neurologic deficits were noted.

The claims files contain a March 1957 medical record, 
received in April 1971 and containing entries from F. 
Caponegro, M.D., from May 1957 through June 1968.  Such 
reflects treatment of the Moving Party for groin pains 
radiating down both legs with asthenia, vertigo, shoulder 
bursitis, and ear pain.

In a November 1964 statement, A. Cook, M.D., indicated that 
examination of the Moving Party in November 1964 revealed 
nystagmus, weakness of the right face and neck pain.  Dr. 
Cook felt the Moving Party would improve and that it was some 
type of viral disease.  In December 1964 the Moving Party was 
stated to be "much better" and Dr. Cook indicated that it 
was some type of viral infection.

In a statement dated in July 1969, F. Gottlieb, M.D., 
reported treatment of the Moving Party in October and 
November 1964 for balance and vision complaints, for which he 
was referred to Dr. Cook for neurologic examination.

In a July 1969 medical certificate, J. Francesco, M.D., 
reported treatment of the Moving Party for right eye 
complaints; the impression was neuralgia affecting the right 
upper eyelid and brow.  

In a statement dated in July 1969, W. Rexer, M.D., reported 
evaluation of the Moving Party.  The Moving Party gave a 
history of treatment and hospitalization for meningitis while 
in service, with subsequent problems with vision, dizziness 
and nausea.  The Moving Party reported having had problems 
with dragging his leg in 1951.  Dr. Rexer noted subsequent 
complaints and results of medical evaluation of the Moving 
Party with a diagnosis of multiple sclerosis in 1968.  From 
the history Dr. Rexer opined that the onset of the disease, 
stated to be "always very slow, gradual and insidious," 
dated back to the Moving Party's earliest complaints of 
double vision in 1948, following hospitalization for a 
neurologic disorder.

On a medical certificate dated in September 1969, Dr. Cook 
indicated treatment of the Moving Party since October 1964 
for nystagmus, ataxia and extra-ocular paths, with a 
diagnosis of disseminated sclerosis.  Dr. Cook reported that 
the Moving Party had provided a history of unsteadiness and 
also recounted an incident in 1947 where he experienced 
paralysis of his lower trunk and limbs.  Dr. Cook opined that 
such was the beginning of a process that gradually evolved 
over a period of years and identified the diagnosis as 
multiple sclerosis.  

In a statement dated in November 1969, J. Abbadessa, M.D., 
reported treatment of the Moving Party for symptoms of neck 
and upper extremity pain, with left arm numbness.  

The RO received a claim of entitlement to service connection 
for multiple sclerosis in November 1969.

The Moving Party appealed a January 1970 RO decision denying 
entitlement to service connection for multiple sclerosis, 
arguing that such was related to the meningitis he incurred 
during service.  

In April 1971 a field examination was conducted to obtain 
information concerning the Moving Party's health during the 
first seven years following termination of active service.  
Depositions were taken from the Moving Party, his spouse, his 
mother-in-law and several acquaintances.  L.D. reported 
having known the Moving Party since 1950 and that from 1950 
to 1952 she had noticed signs of physical imbalance such as 
tiredness and that the Moving Party complained of vision 
problems and headaches as well as aches in his legs.  R.C. 
reported having known the Moving Party after service, and 
indicated that while working with him the Moving Party 
complained of vision problems, difficulty grasping objects, 
and difficulty with balance.  D.C. reported that the Moving 
Party had complained of back pain during the years after 
service.  The Moving Party's mother-in-law reported having 
known the Moving Party since 1950.  She indicated that he 
manifested signs of tiredness and would fall, dragging his 
left leg.  The Moving Party himself testified that he had 
been treated during service for flu and virus symptoms and 
had also been diagnosed with spinal meningitis.  He reported 
that after service he saw a physician for symptoms such as 
dragging of his left leg, neck pain and vision difficulties.

A VA hospital summary dated in May 1971 notes a diagnosis of 
multiple sclerosis.  The Moving Party reported having been 
diagnosed with spinal meningitis after in-service 
hospitalization for neck pain and fever, as well as 
continuing post-service problems with neck pain, dizziness 
and balance problems.  

In a decision dated October 13, 1971, the Board denied 
entitlement to service connection for multiple sclerosis.  
The Board cited to consideration of the Moving Party's 
service medical records, VA hospital records, depositions, 
and private records from Drs. Cook, Gottlieb, Francesco, 
Rexler, Abbadessa and Caponegro.  

A July 1976 VA outpatient record is signed by I. Norstrand, 
M.D., who noted the Moving Party to have had multiple 
sclerosis since 1968.

The Moving Party was hospitalized at a VA facility in October 
1981 with a diagnosis of multiple sclerosis.  The history 
notes that shortly after entry into service the Moving Party 
began to note "shakiness" of both hands and would have 
difficulty holding playing cards.  Also noted was that the 
Moving Party, a good dancer, gradually gave up dancing during 
service because he "didn't move as well as formerly."  The 
VA hospital report also notes that while in service the 
Moving Party was hospitalized for an unknown period of time 
due to severe pain in the back of the neck and down the right 
upper extremity, a high fever, and an inability to walk as 
well as he used to.  The Moving Party reported that although 
a diagnosis of spinal meningitis was given, no lumbar 
puncture was performed and that his blood count had been 
abnormal.  The Moving Party also reported that he was 
bedridden for a while but eventually recovered completely and 
was able to walk in a fairly normal fashion.  The Moving 
Party also reported having had in-service problems with 
frequent attacks of "heat exhaustion" manifested by cramps 
in the stomach, nausea and a slight difficulty in walking.   
The examining physician also noted the Moving Party's history 
of frequent attacks of nausea and generalized weakness 
shortly after service, with eye problems staring in 1964.  
The examining physician noted initial diagnosis of multiple 
sclerosis in 1969.  The addendum portion of the hospital 
report sets out that symptoms occurring during service, such 
as  neck pain attributed to spinal meningitis, were actually 
based on a hypertrophic cervical pacyhmeningitis due to early 
multiple sclerosis and that the marked fatigability, 
paresthesia and intermittent weakness of the lower 
extremities during service could have been manifestations of 
the disease.  Also noted was that the Moving Party's reported 
development of an intolerance to alcohol during service was 
not infrequently a symptom of underlying neural involvement.

In a statement dated in October 1981 Dr. Norstrand opined 
that the Moving Party's in-service complaints were early 
symptoms of multiple sclerosis.

In a statement dated in November 1982, Dr. Norstrand opined 
that the Moving Party's multiple sclerosis began during 
service in 1946.  She cited to the Moving Party's 
manifestations of "shakiness" in his hands, difficulty 
walking and sensitivity to alcohol shortly after entry onto 
service, as well as a misdiagnosis of spinal meningitis and 
excessive fatigability and summarized that such 
symptomatology was "highly suggestive" of the fact that 
multiple sclerosis began during service.
 
In a decision dated May 20, 1983, the Board continued to deny 
entitlement to service connection for multiple sclerosis.  
The Board cited to the prior final decision of record and 
noted that since that time the Moving Party had submitted 
statements from the Director of Residency Training Programs 
in Neurology at a VA hospital.  The Board considered the 
prior evidence of record and the additionally received 
evidence and concluded that the latter did not establish a 
new factual basis so as to warrant any change in the prior 
denial of service connection for multiple sclerosis.  The 
Board noted that the statements and findings from the 
neurologist that had been added to the record were clearly 
based on history provided by the Moving Party, without 
benefit of review of the recorded in-service and post-service 
medical history in the claims file and considered by the 
Board in 1971.  

Analysis

The Board decisions dated in October 1971 and May 1983 became 
final.  See 38 U.S.C. § 7104(b) (1970, 1982).

The Moving Party claims error in the Board's October 1971 
decision based on the fact that several medical statements at 
that time purported to etiologically link multiple sclerosis, 
first diagnosed after service, to the veteran's active 
service period.  In October 1971, the Board considered such 
medical statements, but noted that the symptom and treatment 
history considered and relied upon by the physicians was not 
supported by the veteran's service medical records.  As such, 
the Board found that the lack of in-service diagnosis, the 
inconsistency between in-service notations and the veteran's 
history of in-service problems later provided to medical 
professionals, and the negative report of physical 
examination at discharge were more probative than the post-
service opinions based on consideration of a history provided 
by the Moving Party and unsupported by the actual medical 
evidence of record.  The Moving Party's disagreement with how 
the Board weighed such facts is insufficient to demonstrate 
CUE in the October 1971 decision.  

Moreover, to the extent the Moving Party argues that 
additional development was warranted in 1971 in order to 
clarify any question as to the appropriate diagnosis or the 
approximate date of onset, a failure in the duty to assist 
cannot form the basis of a successful motion for revision 
based on CUE.  The Moving Party has not established that any 
of the correct facts, as they were known at the time, were 
not before the Board on October 13, 1971, and has not 
identified that, but for incorrect application of statutory 
or regulatory provisions the outcome of the claim would have 
been manifestly different.

With respect to the May 1983 Board decision, the Moving Party 
has cited to error in the Board's failure to grant the claim 
based on receipt of a positive medical opinion from a 
neurologist.  The Board's decision reflects that the Board 
specifically considered the service records, post-service 
medical evidence and lay evidence from the Moving Party and 
other individuals, in conjunction with newly-received 
evidence such as Dr. Norstrand's opinions.  The Board 
discussed the weight of the evidence, emphasizing that 
Dr. Norstrand's opinions were based on the Moving Party's 
account of the nature and onset of symptoms during service 
and of the nature of in-service treatment and diagnosis.  In 
particular the Board notes Dr. Norstrand's consideration of 
the Moving Party's account of having had manifestations of 
lower extremity weakness during service and having been 
treated for meningitis.  In the May 1983 decision, the Board 
noted that service records were negative for note of symptoms 
such as lower extremity weakness, any repeated or prolonged 
complaint of fatigability, and that the presence of 
meningitis was ruled out.  The Board again noted that at 
discharge no neurologic deficits were noted.  

The Moving Party has also argued error in the Board's 
failure, in May 1983, to adequately consider his own account 
of the nature and onset of symptoms, as supported by lay 
individuals.  In its May 1983 decision, the Board noted that, 
despite report of such symptoms by lay individuals and by the 
Moving Party, the first medical evidence of symptoms such as 
visual disturbance or lower extremity weakness was dated in 
the 1960s, more than seven years after discharge from 
service.  Neither the Moving Party nor any of the individuals 
testifying during the field examination are shown to have 
possessed a degree of medical knowledge that would render 
them competent to opine that the symptoms described by the 
Moving Party as having first manifested during service or 
during the initial seven years after service were indicative 
of multiple sclerosis.  Based on such facts, the May 1983 
Board decision concluded that the newly received opinions 
from Dr. Norstrand were based on an uncorroborated history 
and thus not sufficiently probative to establish the presence 
of multiple sclerosis to a degree of 10 percent within seven 
years following service discharge.  

In essence, therefore, the Moving Party's claim of error in 
the May 1983 Board decision again amounts to disagreement 
with how the facts were weighed and with the failure of VA to 
undertake additional development, such as obtaining an 
independent medical opinion to clarify the onset of multiple 
sclerosis.  Thus, any error was not CUE.  


ORDER

CUE not having been shown in the Board's October 13, 1971, 
decision, the motion for revision or reversal of that 
decision is denied.

CUE not having been shown in the Board's May 20, 1983, 
decision, the motion for revision or reversal of that 
decision is denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals


 Department of Veterans Affairs
YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR 
AND UNMISTAKABLE ERROR

The attached decision by the Board of Veterans' Appeals (BVA or Board) 
is the final decision on your motion for the Board to review one or 
more of its final decisions for clear and unmistakable error (CUE). If 
you are satisfied with the outcome of this decision, you do not need 
to do anything. However, if you are not satisfied with this decision, 
you have the following options, which are listed in no particular 
order of importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at 
the same time if you wish. However, if you file a Notice of Appeal 
with the Court and motion with the Board at the same time, this may 
delay your case because of jurisdictional conflicts. If you file a 
Notice of Appeal with the Court before you file a motion with the BVA, 
the BVA will not be able to consider your motion without the Court's 
permission. 

There is no time limit for filing a motion for reconsideration or a 
motion to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days 
from the date this decision was mailed to you (as shown on the first 
page of this decision) to file a Notice of Appeal with the Court. If 
you also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court. As long as 
you file your motion(s) with the Board within 120 days of the date 
this decision was mailed to you, you will then have another 120 days 
from the date the BVA decides the motion for reconsideration or the 
motion to vacate to appeal to the Court. You should know that even if 
you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to the Court is filed on 
time. 

How do I appeal to the United States Court of Appeals for Veterans 
Claims? Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the 
filing fee if payment would cause financial hardship), and other 
matters covered by the Court's rules directly from the Court. You can 
also get this information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you 
must file your Notice of Appeal with the Court, not with the Board, or 
any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing a 
letter to the BVA stating why you believe that the BVA committed an 
obvious error of fact or law in this decision. See 38 C.F.R. 20.1090 -
-20.1003. If the BVA has decided more than one issue, be sure to tell 
us which issue(s) you want reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision.



VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA 
to vacate any part of this decision by writing a letter to the BVA 
stating why you believe you were denied due process of law during your 
appeal. See 38 C.F.R. 20.904. For example, you were denied your right 
to representation through action or inaction by VA personnel, you were 
not provided a Statement of the Case or Supplemental Statement of the 
Case, or you did not get a personal hearing that you requested.  You 
can also file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or fraudulent 
evidence submitted by or on behalf of the appellant. Send this motion 
to the address above for the Director, Management and Administration, 
at the Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time.  However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to 
prepare and present claims. You can find a listing of these 
organizations on the Internet at: www.va.gov/vso. You can also choose 
to be represented by a private attorney or by an "agent." (An agent is 
a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, you should write directly to the Court for information. 
Upon request, the Court will provide you a state-by-state listing of 
persons admitted to practice before the Court who are available to 
represent appellants. This information is also provided on the Court's 
website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a 
claim involving a home or small business VA loan under Chapter 37 of 
title 38, United States Code, attorneys or agents cannot charge you a 
fee or accept payment for services they provide before the date BVA 
makes a final decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then the 
attorney or agent is allowed to charge you a fee for representing you 
before VA in most situations. An attorney can also charge you for 
representing you before the Court. VA cannot pay fees of attorneys or 
agents. 

Fee for VA home and small business loan cases: An attorney or agent 
may charge you a reasonable fee for services involving a VA home loan 
or small business loan. For more information, read section 5904, title 
38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney 
or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above for 
the Office of the Senior Deputy Vice Chairman at the Board. 

VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2


